Citation Nr: 0033035	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
anatomic loss of the left eye, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
residual scarring of the right ear.

4.  Entitlement to an increased (compensable) rating for 
residual scarring of the right nasolabial fold.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Marine Corps from 
October 1967 to May 1969, including five months in Vietnam 
where he earned the Purple Heart Medal.  This matter 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's claims for 
increased evaluations for his left eye, post-traumatic stress 
disorder (PTSD), right ear scar and right nasolabial fold 
scar disabilities.

A review of the evidence of record reveals that the appellant 
has been diagnosed with chronic conjunctivitis secondary to 
the left eye prosthesis and that he has apparently raised the 
issue of entitlement to headaches secondary to the left eye 
disability.  These issues have not been adjudicated by the 
RO.  The Board finds that these secondary service connection 
issues are not inextricably intertwined with the issues on 
appeal and they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant is service-connected for a left eye 
disability, but he is not service-connected for a right eye 
disability.

3.  In August 1998, the appellant's right eye uncorrected 
visual acuity was 20/25; corrected visual acuity in the right 
eye was 20/20.  There was no evidence of any field loss or an 
inability to wear an artificial eye.

4.  The appellant's psychiatric disability is currently 
manifested by rare panic attacks and flashbacks, some 
suicidal feelings, depression, social isolation, difficulty 
sleeping, nightmares, some problems with memory and a GAF 
score on Axis V of 55.

5.  The appellant's PTSD is productive of an impairment of 
social and industrial adaptability characterized by 
occasional decrease in work efficiency, but not characterized 
by reduced reliability and productivity.

6.  The right ear scarring and the right nasolabial fold 
scarring have not been shown to be disfiguring, nor have they 
been shown to be ulcerated or tender and painful.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for the left eye 
disability is not warranted.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 3.383, 4.79, 4.80, 4.84a, 
Diagnostic Code 6066 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.129, 4.130, 4.132, Diagnostic Code 9411 (2000).

3.  The criteria for compensable evaluations for residual 
scarring of the right ear and the right nasolabial fold have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.7, 4.31, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown,  7 Vet. App. 55, 58 (1995).

I.  Left eye disability.

The appellant is service-connected for the anatomic loss of 
his left eye as the result of combat in Vietnam, but he is 
not service-connected for any right eye disability.  Under 
38 C.F.R. § 4.84a, Diagnostic Code 6066, a 40 percent rating 
may be granted where there is anatomical loss of an eye with 
20/40 vision in the other eye.  A 50 percent rating is 
warranted where the other eye has 20/50 vision.  In 
evaluating visual impairment, generally, the rating will be 
based on the best distant vision obtainable after best 
correction by glasses.  38 C.F.R. § 4.75.

In the absence of enucleation or serious cosmetic defect, the 
maximum rating where loss of vision in one eye only is 
service connected and the veteran is not blind in the other 
eye is 30 percent.  38 C.F.R. §§ 4.80, 4.84a, Code 6070.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye, 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80.  Under 
38 C.F.R. § 4.84a, Diagnostic Code 6066, the anatomical loss 
of one eye warrants a 40 percent evaluation, in addition to 
special monthly compensation.  An additional 10 percent 
should be added if an artificial eye cannot be worn.  
38 C.F.R. § 4.84a.

VA outpatient medical treatment records show that the 
appellant was seen in the eye clinic in February 1997.  His 
corrected right eye visual acuity was 20/20; new glasses were 
ordered.  He was subsequently seen in November 1997, with 
complaints of problems with his left eye prosthesis.  It was 
noted that the appellant also wanted new glasses and that he 
reported not much change in his visual acuity.  On 
examination, the vision in the right eye was 20/15-1.  It was 
noted that the left eye prosthesis fit poorly with buildup 
and inflammation.  Right eye presbyopia was diagnosed and a 
new prosthesis was recommended.

The appellant underwent a VA eye examination in August 1998.  
The uncorrected visual acuity of the right eye was 20/25 and 
the corrected visual acuity of the right eye was 20/20.  

The appellant testified at his June 1999 personal hearing at 
the RO that he could not see 20/20.  He also stated that 
sometimes his eye was so blurry that he could not drive.  See 
Hearing Transcript pp. 2-3.  

Private medical records dated in April 1999 indicate that the 
appellant was seen for a complaint of tired eyes [sic].  He 
was noted to not be on any drops or medication.  Slit lamp 
testing of the right eye was within normal limits.  

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity, similar to that relied on in 
evaluating hearing loss.  Given the current status of the 
appellant's monocular vision, and the current rating 
criteria, a higher rating than 40 percent would require 
greater impairment of visual acuity than currently 
demonstrated.  The Board has considered whether an increased 
evaluation in excess of 40 percent is available for the 
appellant's anatomic loss of one eye with retained vision of 
20/40 or better in the other eye.  There is no evidence 
reflecting that the vision in the right eye is worse than 
20/40.  The evidence establishes that the appellant is able 
to use a prosthesis for the enucleated eye.  The Board is 
unable to find any applicable Diagnostic Code which provides 
for an evaluation in excess of 40 percent, plus the special 
monthly compensation the appellant has already been granted.

Accordingly, the Board concludes that the criteria for a 
disability rating higher than 40 percent for residuals of a 
shell fragment wound with enucleation of the left eye are not 
met.  38 C.F.R. §§ 3.383(a)(1), 4.75, 4.84, Diagnostic Code 
6066.  Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply, 
and the claim for an increase rating in excess of 40 percent 
for the service-connected anatomic loss of the left eye must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  PTSD disability.

The Board initially notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, provides 
a general rating formula for psychoneurotic disorders, based 
upon the degree of incapacity or impairment and that these 
regulations were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified at 38 C.F.R. 
§§ 4.125-130 (1999)).  In this case, the RO has reviewed the 
issue of entitlement to an increased rating for PTSD under 
the revised regulatory criteria since the appellant submitted 
his claim for an increased evaluation in June 1998.

The appellant testified at his June 1999 personal hearing at 
the RO that his social life was just with his family and that 
he felt uncomfortable all the time.  He stated that he had 
not had a real bad panic attack in about a year and that he 
used to have them all the time.  See Hearing Transcript pp. 
4-5.  The appellant testified that he would forget things 
sometimes and that he was not on any medication for his PTSD 
and did not feel he needed any such medication.  He stated 
that he would get upset a little bit being around discussions 
about war and that he thought about Vietnam all the time but 
did not have flashbacks the way he used to have them.  See 
Hearing Transcript pp. 6-8.

There is no evidence of record indicating that the appellant 
is receiving any counseling or mental health treatment for 
his PTSD symptomatology.  The appellant underwent a VA 
psychiatric examination in September 1998.  He complained of 
nightmares once every several weeks and stated that he 
thought about Vietnam all the time.  He also complained of 
sleep impairment and occasional intrusive thoughts.  The 
examiner noted no hallucinations and no survivor guilt.  He 
reported working for the Postal Service on the night shift 
for 14 years.  The examiner noted that the appellant might 
have some delusional material; his affect was somewhat 
depressed and he was anxious.  He reported some suicidal 
feelings and would not discuss any homicidal feelings.  The 
appellant was alert and oriented, his insight was superficial 
and his judgment was fair.  The examiner rendered a diagnosis 
of PTSD, chronic delayed.  A GAF score of 55 was rendered on 
Axis V.

Turning to consideration of the appellant's PTSD under the 
most recent criteria, the Board notes that the current 
regulations state that, under the General Rating Formula for 
Mental Disorders, total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships is to be rated as 70 percent disabling.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  A 
30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board also notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate difficulty in social, occupational 
or school functioning.  The DSM-IV describes a GAF score of 
51 to 60 as reflecting a moderate level of impairment, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning, e.g., having few friends or having 
conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  
The appellant's GAF score was 55 in September 1998.

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a evaluation in excess of 30 percent for the appellant's 
PTSD.  While the evidence does indicate that the appellant 
demonstrates such symptoms as: depression, anxiety and some 
impairment of insight, as well as disturbances of motivation 
and mood and difficulty in establishing and maintaining 
effective work and social relationships, the evidence does 
not show any circumstantial, circumlocutory, or stereotyped 
speech or panic attacks in more than a year or any difficulty 
in understanding complex commands or retention of only highly 
learned material and forgetting to complete tasks or impaired 
abstract thinking.  The VA and private treatment records 
reveal no impairment of the thought process or communication.  
The appellant has not exhibited any inappropriate behavior, 
and has been able to maintain his personal hygiene and other 
activities of daily living.  He has never been noted to be 
other than alert and oriented.  He has been able to maintain 
the same job for over 14 years and continues to work full-
time.  Furthermore, the evidence of record reflects the he 
has been married since 1973 to a woman with whom he gets 
along with very well.  The record clearly demonstrates that 
the appellant suffers from depressed mood, anxiety, some 
suicidal feelings, sleep impairment and mild memory loss, but 
he is generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal.  Therefore a 30 
percent evaluation, but not more, would be warranted under 
the current rating criteria.

The appellant has indicated that he should be rated as more 
than 30 percent disabled for his PTSD due to his 
symptomatology.  However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The September 1998 VA PTSD examination report indicates a GAF 
value of 55, which shows moderate symptoms and moderate 
difficulty in social and occupational functioning due to 
PTSD.  The clinical assessments of record are considered 
persuasive as to the appellant's degree of impairment due to 
PTSD since they consider the overall industrial impairment 
due to his psychiatric illness.

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a rating in excess of 30 
percent for disability due to PTSD is not warranted, as the 
medical evidence discussed above does not show that there is 
reduced reliability and productivity due to such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; impairment of short 
and long-term memory; or impairment of judgment or abstract 
thinking. 

The findings set forth above most closely approximate those 
necessary for the 30 percent evaluation.  The findings needed 
for the next higher evaluation are not currently 
demonstrated.  Since the preponderance of the evidence is 
against an allowance of an evaluation in excess of 30 percent 
for PTSD under the schedular criteria, the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).

III.  Scar disabilities.

Disfiguring scars to the head, face or neck, which are 
slight, will be not be awarded a compensable evaluation.  
Disfiguring scars to the head, face or neck, which are 
moderate, will be awarded a 10 percent evaluation.  A 30 
percent evaluation is warranted where scars of the head, face 
or neck are severely disfiguring, especially if producing a 
marked and unsightly deformity of the eyelids, lips or 
auricles, or, where there is evidence of tissue loss and 
cicatrization with marked discoloration or color contrast.  
38 C.F.R. § 4.118, Diagnostic Code 7800 and Note.

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for a superficial scar which is poorly nourished 
with repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent evaluation is assigned for superficial scars which 
are tender and painful on objective demonstration.  
Diagnostic Code 7805 provides that other scars are rated on 
limitation of function of the part affected.  In every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned 
where the required residuals are not shown.  38 C.F.R. 
§ 4.31.

The appellant has been assigned a noncompensable rating under 
Diagnostic Code 7800 for the residual scarring of the right 
ear.  He underwent a VA examination of his service-connected 
right ear scarring in September 1998.  At that time, he did 
not indicate any discomfort in the right ear area.  On 
physical examination, a one-centimeter well-healed scar that 
is transverse on the posterior aspect of the external ear was 
observed.  This scar was described as non-tender and of no 
cosmetic significance.  A palpable foreign body was noted in 
the subcutaneous tissue over the mastoid process behind the 
right ear; the area did not seem to be tender.  This body 
measured about one centimeter by one-half centimeter.  

A zero percent evaluation has also been assigned for the 
right nasolabial fold scarring under Diagnostic Code 7800.  
The September 1998 VA medical examination revealed that where 
the nasolabial fold laceration had been sutured was well 
healed without any significant deformity of the nose.  No 
deformity on the inside of the nose was observed.  

The Board notes that there has been no objective evidence 
over the years of any neurological disability stemming from 
the service-connected scar of the right ear or the right 
nasolabial fold.  There also has been no evidence of any loss 
of subcutaneous tissue or muscle and no limitation of 
function of the right ear or the right nose/lip area has been 
demonstrated or found to be caused by the service-connected 
scarring.  Also, there has been no objective clinical 
evidence of any symptoms associated with the area of the 
right ear scarring or the right nasolabial fold scarring.  
Review of the medical evidence of record does not reveal that 
the appellant ever sought treatment for the right ear or 
nasolabial fold scarring.  There is no evidence of poor 
nourishment or repeated ulceration of the right ear scarring 
or the right nasolabial fold scarring.  There is no objective 
demonstration of deformity or pain or tenderness associated 
with the right ear scarring or the right nasolabial fold 
scarring.  In the absence of any demonstrated limitation of 
function of the right ear or the right nose or lip area, 
entitlement to a compensable evaluation for either the right 
ear scarring or the right nasolabial fold has not been 
demonstrated.  Thus, a compensable evaluation under 
Diagnostic Codes 7800, 7803, 7804 or 7805 is not warranted 
for the right ear scarring or for the right nasolabial fold 
scarring.

Therefore, none of the Diagnostic Codes discussed provide a 
basis for an increased rating for the right ear scarring or 
the right nasolabial fold scarring.  Accordingly, the rating 
schedule does not provide a basis for a compensable 
evaluation for the right ear scarring or the right nasolabial 
fold scarring given the physical findings in this case.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Diagnostic Codes 7800, 
7803, 7804, and 7805.  Since the preponderance of the 
evidence is against allowance of this issue, the benefit of 
the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).

IV.  Extraschedular ratings.

The Board finds no evidence that the appellant's service-
connected eye disability or his PTSD or his scar disabilities 
have presented such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  It is undisputed 
that the appellant's symptoms have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

There is no evidence that the service-connected left eye loss 
or the PTSD or the scar disabilities interfere markedly with 
employment in a way not contemplated by the schedular rating.  
The appellant has not required any hospitalizations for any 
of these disabilities, nor were there were any other 
exceptional disabling characteristics that would not be 
addressed by the schedular rating criteria.  The appellant 
has been working full-time at the same job for many years.  
Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the appellant's disability level for his eye 
disability, his PTSD and his scar disabilities, and that the 
grant of an extraschedular evaluation for any of these 
disabilities is not warranted.


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
left eye disability is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to a compensable evaluation for a right ear scar 
is denied.

Entitlement to a compensable evaluation for a right 
nasolabial fold scar is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

